DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al., Patent No.: US 9616928 B2 (Lavoie`928), in view of Lee et al., Patent no.: US 7154385 B2, further in view of Lavoie et al., Patent No.: US 9840278 B2 (Lavoie`278).

Regarding claim 1, Lavoie`928 discloses a trailer backup assist system (col.3 lines 16-34, (22) For purposes of description herein, it is to be understood that the disclosed trailer backup assist system and the related methods may assume various alternative embodiments and orientations, except where expressly specified to the contrary.) for a vehicle towing a trailer ((2) Reversing a vehicle while towing a trailer can be challenging for many drivers), comprising: 
a sensor sensing a hitch angle (col.3 lines 34-51, (23) “To monitor the position of the trailer 12 relative to the vehicle 14, the trailer backup assist system 10 may include a sensor or sensor system 16 that senses or otherwise determines a hitch angle γ between the trailer 12 and the vehicle 14. In one embodiment, the sensor system 16 may include a hitch angle sensor 44, such as a vision-based sensor that employs a camera 46 on the vehicle 14 to monitor a target 52 on the trailer 12 to measure the hitch angle γ.”);
steer-by-wire steering handwheel”, however Lee et al., US 7154385 B2, teaches Vehicle-trailer Backing Up System Using Active Front Steer and discloses;
a steer-by-wire steering handwheel configured to receive a user input of a trailer path (col.1 lines 45-57, (7) Some state of the art vehicles employ an active front steering (AFS) system, known to those skilled in the art, in combination with a steer-by-wire system where the steering hand-wheel is mechanically decoupled from the vehicle wheels. In other words, the turning of the hand-wheel is electronically detected, where a controller operates the steering gear to turn the front wheels based on the detected signal. The prior art has proposed utilizing a true steer-by-wire mechanism, where the desired front wheel angle is generated based on the driver command provided through the steering hand-wheel. However, this system is limited to a theoretical control feasibility using a steer-by-wire system and instrumented hitch. & col.2 lines 51-67, (8) “the present invention proposes an AFS based vehicle-trailer back-up control system employing a hitch angle sensor. The vehicle-trailer back-up control system of the invention only requires that the vehicle operator provide the desired command because it interprets and converts the command to the necessary steering control signals, including counter-steering. The steering gear ratio is controlled to give the effective road wheel angle. The system uses the front-wheel angle as a control input and the hand-wheel angle as a command, where the mechanical connection between the hand-wheel and the road wheels is decoupled. Although the steering wheel is still connected mechanically to the road wheels, it behaves as if it is disconnected functionally by a steer-by-wire mechanism. Therefore, the vehicle operator doesn't need to have knowledge or experience for counter steering when backing up a vehicle-trailer.); 
Lee et al. teaches that these features are useful in order to provide a smart hitch controller during a back-up maneuver (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lee et al. with the system disclosed by Lavoie`928 in order to generate a motor angle signal that is applied to a steering actuator to be combined with the steering angle signal to generate the 
Further, Lavoie`928 is not explicitly disclosing “trailer backup mode to input a path of travel of the trailer in a reverse direction”, however  Lavoie`278 teaches Illuminated Vehicle Control Management Pushbutton Knob and discloses;
wherein the steering handwheel is operable in a vehicle steering mode to steer the vehicle and is operated in a trailer backup mode to input a path of travel of the trailer in a reverse direction (col.1 lines 49-58, (5) According to one aspect of the present invention, a control system for a vehicle includes a steering system, an input including a rotatable rotary element, and a controller. The controller receives a trailer backup assist mode initiation command from the input and activates a trailer backup mode including outputting a vehicle steering command based on a first instantaneous position of the rotary element to the steering system. The controller further receives a terrain management mode initiation command from the input and activating a terrain management mode. & col.6 lines 9-38, (29) As further shown in FIG. 2, one embodiment of the trailer backup assist system 10 is in communication with a power assist steering system 62 of the vehicle 14 to operate the steered wheels 64 (FIG. 1) of the vehicle 14 for moving the vehicle 14 in such a manner that the trailer 12 reacts in accordance with the desired curvature 26 of the trailer 12. In the illustrated embodiment, the power assist steering system 62 is an electric power-assisted steering (EPAS) system that includes an electric steering motor 66 for turning the steered wheels 64 to a steering angle based on a steering command, whereby the steering angle may be sensed by a steering angle sensor 67 of the power assist steering system 62. The steering command may be provided by the trailer backup assist system 10 for autonomously steering during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., steering wheel angle) of a steering wheel 68 (FIG. 1). However, in the illustrated embodiment, the steering wheel 68 of the vehicle 14 is mechanically coupled with the steered wheels 64 of the vehicle 14, such that the steering wheel 68 moves in concert with steered wheels 64, preventing manual intervention with the steering wheel 68 during autonomous steering. More specifically, a torque sensor 70 is provided on the power assist steering system 62 that senses torque on the wheel 68 that is not expected from autonomous control of the steering wheel 68 and therefore indicative of manual intervention, whereby the trailer backup assist system 10 may alert the driver to discontinue manual intervention with the steering wheel 68 and/or discontinue autonomous steering. &   
    PNG
    media_image1.png
    376
    563
    media_image1.png
    Greyscale
col.13 lines 60-67, (72) In the embodiment illustrated in FIG. 7, in order to activate the trailer backup assist system 10, the driver interacts with the trailer backup assist system 10 and the automatically steers as the driver reverses the vehicle 14. As discussed above, the driver may command the trailer backing path by using a steering input device 18 and the controller 28 may determine the vehicle steering angle to achieve the desired curvature 26, whereby the driver controls the throttle and brake while the trailer backup assist system 10 controls the steering. 
a controller controlling the vehicle in the trailer backup mode  to reverse the trailer on the trailer path based on the sensed hitch angle (col.18 lines 22-45, (82) After the appropriate side or position selection is made, the controller can implement the desired or available parallel parking assist mode. In one example, such a mode can be a semi-autonomous parallel parking mode, wherein the user retains control of the speed of vehicle by the throttle and brake (in a manner similar to the above-described trailer backup assist mode) with the vehicle 14 indicating the distance to adjacent vehicles using proximity alerting by audible signals or by visual indication on display 382, which can also be used to provide instructions (“reverse,” “pull forward,” etc.) to the driver of vehicle 14. Simultaneously, the park-assist system can control EPAS 62 such that vehicle 14 follows a parallel park-in path 372. In another mode, the parallel park assist system can implement a fully-autonomous parallel parking mode in which vehicle 14 can both control EPAS 62 as well as brake system 72 and powertrain control system 74 to control the speed of vehicle 14 while controlling EPAS 62 such that vehicle 14 follows the parallel park-in path 272. Other modes of parallel park assist are possible and can be implemented using knob 330 in a similar manner. Further, knob 230 can also be ; and
Lavoie`278 teaches that these features are useful in order to activate a trailer backup mode including outputting a vehicle steering command (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lavoie`278 with the system disclosed by Lavoie`928 in order the controller to receive a trailer backup assist mode initiation command from input and activate a trailer backup mode including outputting a vehicle steering command (see Abstract).
Lavoie`928 further discloses;
a feedback actuator to provide feedback torque to the steering handwheel to limit rotation in the trailer backup mode ((6) FIG. 5 is schematic block diagram of the curvature routine of FIG. 4, showing the feedback architecture and signal flow of the controller, according to such an embodiment; & (18) FIG. 17 is schematic diagram of a handwheel operably coupled with steerable wheels of a vehicle, showing angle sensors and a torque sensor; & o accurately control the steering angle with the refined steering angle command, the steering angle controller 200 may also process a torque signal compensation routine that determines a filtered handwheel acceleration based on the handwheel angle, determines an offset torque based on the filtered handwheel acceleration and mass properties, and ultimately generates a compensated torque signal based on the offset torque and the input torque signal. & (34) “. In addition, the portable device may provide feedback information, such as visual, audible, and tactile alerts.” & (62) With further reference to FIG. 5, the output hitch angle of p(κ.sub.2, δ) is provided as the reference signal, γ.sub.ref, for the remainder of the control system, although the steering angle δ value used by the curvature regulator 92 is feedback from the non-linear function of the hitch angle regulator 90. It is shown that the hitch angle regulator 90 uses feedback linearization for defining a feedback control law, as follows: & (63) g ⁡ ( u , γ , v ) = δ = tan - 1 ( W v ⁡ ( 1 + L D ⁢ cos ⁡ ( γ ) ) ⁢ ( v D ⁢ sin ⁡ ( γ ) - u ))).

Regarding claim 2 & 12; Lavoie`928 discloses the system of claim 1 & 11, wherein the feedback actuator comprises a motor for applying a torque to limit angular rotation of the steering handwheel when in the trailer backup assist mode (col.5 lines 60-67 & col.6 lines 1-24, (28) As also shown in FIG. 2, one embodiment of the trailer backup assist system 10 is in communication with a power assist steering system 62 of the vehicle 14 to operate the steered wheels 64 (FIG. 1) of the vehicle 14 for moving the vehicle 14 in such a manner that the trailer 12 generally reacts in accordance with the desired curvature 26 of the trailer 12. In the illustrated embodiment, the steering system 62 is an electric power-assisted steering (EPAS) system that includes an electric steering motor 66 for turning the steered wheels 64 (FIG. 1) to a steering angle based on a steering command, whereby the steering angle may be sensed by a steering angle sensor 67 of the steering system 62. Due to the size of wheel wells and tire dimensions, among other components of the vehicle 14, the steering system 62 may be physically constrained in the amount the steered wheels 64 may be freely turned by the electric steering motor 66, which thereby defines the physical steering angle limits 20 of the steering system 62. For instance, the physical steering angle limits 20 may be determined by the minimum turning radius achievable by the vehicle 14. Accordingly, the physical steering angle limits 20 may vary between types and configurations of different vehicles. In addition, the steering system 62 may also be naturally constrained by the maximum controllable steering angle rate of the steering system 62, which may be determined by the capacity of the electric steering motor 66, among other associated components of the steering system 62. The controllable rate of adjusting the steering angle δ with the steering system 62 may be used by the trailer backup assist system 10 to regulate the steering commands for preventing the resulting hitch angle conditions from deviating outside the desired curvature 26 of the trailer 12.).

Regarding claims 3 & 13; Lavoie`928 discloses the system of claim 1 & 11, wherein the sensor comprises an imaging device to capture images of the trailer and an image processor to determine the hitch angle based on the captured images ((23) Referring to FIGS. 1-13, reference numeral 10 generally designates a trailer backup assist system for controlling a 

Regarding claims 5 & 15; Lavoie`928 discloses the system of claim 1 & 11, wherein the steering handwheel has rotary limits that are reduced when in the trailer backup mode ((79) As previously disclosed with reference to the illustrated embodiments, during operation of the trailer backup assist system 10, a driver of the vehicle 14 may be limited in the manner in which steering inputs may be made with the handwheel 68 of the vehicle 14 due to the steered wheels 64 of the steering system 62 being directly coupled to the handwheel 68. Accordingly, the steering input device 18 of the trailer backup assist system 10 may be used for inputting a desired curvature 26 of the trailer 12, thereby decoupling such commands from being made at the handwheel 68 of the vehicle 14. However, additional embodiments of the trailer backup assist system 10 may have the capability to selectively decouple the handwheel 68 from movement of steerable wheels of the vehicle 14, thereby allowing the handwheel 68 to be used 

Regarding claims 6 & 16; Lavoie`928 discloses the system of claim 1 & 11.
Lavoie`928 is not explicitly disclosing “steer-by-wire steering handwheel comprises a steering angle sensor for sensing the angle of the steering wheel and a road wheel actuator”, however Lee et al., US 7154385 B2, teaches Vehicle-trailer Backing Up System Using Active Front Steer and discloses;
wherein the steer-by-wire steering handwheel further comprises a steering angle sensor for sensing the angle of the steering wheel and a road wheel actuator for activating one or more road wheel assemblies on the vehicle (col.2 lines 51-67,(8) As will be discussed in detail below, the present invention proposes an AFS based vehicle-trailer back-up control system employing a hitch angle sensor. The vehicle-trailer back-up control system of the invention only requires that the vehicle operator provide the desired command because it interprets and converts the command to the necessary steering control signals, including counter-steering. The steering gear ratio is controlled to give the effective road wheel angle. The system uses the front-wheel angle as a control input and the hand-wheel angle as a command, where the mechanical connection between the hand-wheel and the road wheels is decoupled. Although the steering wheel is still connected mechanically to the road wheels, it behaves as if it is disconnected functionally by a steer-by-wire mechanism. Therefore, the vehicle operator doesn't need to have knowledge or experience for counter steering when backing up a vehicle-trailer. & col.2 lines 1-25, (10) In accordance with the teachings of the present invention, a vehicle-trailer back-up control system is disclosed that employs an active front wheel steer sub-system. The system includes a hand-wheel sensor for measuring the steering hand-wheel angle input from the vehicle operator, and an active front wheel steering actuator for converting the measured hand-wheel angle signal to an applicable steering signal for the vehicle. The system further includes a smart hitch controller that receives a vehicle speed signal and the hand-wheel angle signal, and, using a bicycle model or a kinematics model, calculates a hitch angle command signal. The system also includes a hitch angle sensor that measures the hitch angle between the 
Lee et al. teaches that these features are useful in order to provide a smart hitch controller during a back-up maneuver (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lee et al. with the system disclosed by Lavoie`928 in order to generate a motor angle signal that is applied to a steering actuator to be combined with the steering angle signal to generate the front wheel steering signal to provide a smart hitch controller during a back-up maneuver (see Abstract).

Regarding claim 7, Lavoie`928 discloses the system of claim 6. 
Lavoie`928 is not explicitly disclosing “steer-by-wire steering handwheel is decoupled from the road wheel actuator”, however Lee et al., US 7154385 B2, teaches Vehicle-trailer Backing Up System Using Active Front Steer and discloses; wherein the steer-by-wire steering handwheel is decoupled from the road wheel actuator when in the trailer backup mode (col.2 lines 51-67, (8) As will be discussed in detail below, the present invention proposes an AFS based vehicle-trailer back-up control system employing a hitch angle sensor. The vehicle-trailer back-up control system of the invention only requires that the vehicle operator provide the desired command because it interprets and converts the command to the necessary steering control signals, including counter-steering. The steering gear ratio is controlled to give the effective road wheel angle. The system uses the front-wheel angle as a control input and the hand-wheel angle as a command, where the mechanical connection between the hand-wheel and the road wheels is decoupled. Although the steering wheel is still connected mechanically to the road wheels, it behaves as if it is disconnected functionally by a steer-by-wire mechanism. Therefore, active front-wheel steering actuator and an active front steering (AFS) smart hitch (SH) controller 18. The various vehicle sensors discussed below can be any sensor suitable for the purposes discussed herein, and need not be specifically limited to any particular type of sensor. A steering hand-wheel 16 of the vehicle 14 is decoupled from the steering gear (not shown) of the vehicle 14 to provide counter steering during the back-up control by any suitable decoupling device, such as a planetary gear system or harmonic gear system.).
Lee et al. teaches that these features are useful in order to provide a smart hitch controller during a back-up maneuver (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lee et al. with the system disclosed by Lavoie`928 in order to generate a motor angle signal that is applied to a steering actuator to be combined with the steering angle signal to generate the front wheel steering signal to provide a smart hitch controller during a back-up maneuver (see Abstract).

Regarding claims 8 & 17; Lavoie`928 discloses the system of claim 1 & 11, wherein the trailer path is a curvature path ((9) FIG. 8 is a plan view of another embodiment of a rotatable knob for selecting a desired curvature of a trailer and a corresponding schematic diagram illustrating a vehicle and a trailer with various trailer curvature paths correlating with desired curvatures that may be selected.).

Regarding claims 9 & 18; Lavoie`928 discloses the system of claim 1 & 11, wherein the steering handwheel comprises a power steering assist system ((30) In additional embodiments, some vehicles have a power assist steering system 62 that allows a handwheel 68 to be partially decoupled from movement of the steered wheels 64 of such a vehicle. Accordingly, the handwheel 68 can be rotated independent of the manner in which the power assist steering 

Regarding claims 10, Lavoie`928 discloses the system of claim 1, wherein the hitch angle is the actuation angle between the vehicle and the trailer ((23) Referring to FIGS. 1-13, reference numeral 10 generally designates a trailer backup assist system for controlling a backing path of a trailer 12 attached to a vehicle 14 by allowing a driver of the vehicle 14 to specify a desired curvature 26 of the backing path of the trailer 12. In one embodiment, the trailer backup assist system 10 automatically steers the vehicle 14 to guide the trailer 12 on the desired curvature 26 of the backing path as a driver uses the accelerator and brake pedals to control the reversing speed of the vehicle 14. To monitor the position of the trailer 12 relative to the vehicle 14, the trailer backup assist system 10 may include a sensor or sensor system 16 that senses or otherwise determines a hitch angle γ between the trailer 12 and the vehicle 14. In one embodiment, the sensor system 16 may include a hitch angle sensor 44, such as a vision-based sensor that employs a camera 46 on the vehicle 14 to monitor a target 52 on the trailer 12 to measure the hitch angle γ. The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate. Restricting the steering command to the adaptive angle limit 23 may prevent the steering system 62 from exceeding the maximum hitch angle rate, and thereby avoid undesired hitch angle conditions outside the desired curvature 26, such as a jackknife condition.).

Regarding claim 11, Lavoie`928 discloses a trailer backup assist system for a vehicle towing a trailer  (col.3 lines 16-34, (22) For purposes of description herein, it is to be understood that the disclosed trailer backup assist system and the related methods may assume various alternative , comprising: 
a sensor sensing a hitch angle between the vehicle and the trailer (col.3 lines 34-51, (23) “To monitor the position of the trailer 12 relative to the vehicle 14, the trailer backup assist system 10 may include a sensor or sensor system 16 that senses or otherwise determines a hitch angle γ between the trailer 12 and the vehicle 14. In one embodiment, the sensor system 16 may include a hitch angle sensor 44, such as a vision-based sensor that employs a camera 46 on the vehicle 14 to monitor a target 52 on the trailer 12 to measure the hitch angle γ.”); 
Lavoie`928 is not explicitly disclosing “steer-by-wire steering handwheel”, however Lee et al., US 7154385 B2, teaches Vehicle-trailer Backing Up System Using Active Front Steer and discloses;
a steer-by-wire steering handwheel configured to receive a user input trailer path (col.1 lines 45-57, (7) Some state of the art vehicles employ an active front steering (AFS) system, known to those skilled in the art, in combination with a steer-by-wire system where the steering hand-wheel is mechanically decoupled from the vehicle wheels. In other words, the turning of the hand-wheel is electronically detected, where a controller operates the steering gear to turn the front wheels based on the detected signal. The prior art has proposed utilizing a true steer-by-wire mechanism, where the desired front wheel angle is generated based on the driver command provided through the steering hand-wheel. However, this system is limited to a theoretical control feasibility using a steer-by-wire system and instrumented hitch. & col.2 lines 51-67, (8) “the present invention proposes an AFS based vehicle-trailer back-up control system employing a hitch angle sensor. The vehicle-trailer back-up control system of the invention only requires that the vehicle operator provide the desired command because it interprets and converts the command to the necessary steering control signals, including counter-steering. The steering gear ratio is controlled to give the effective road wheel angle. The system uses the front-wheel angle as a control input and the hand-wheel angle as a command, where the mechanical connection between the hand-wheel and the road wheels is decoupled. Although the steering wheel is still connected mechanically to the road wheels, it disconnected functionally by a steer-by-wire mechanism. Therefore, the vehicle operator doesn't need to have knowledge or experience for counter steering when backing up a vehicle-trailer.); 
Lee et al. teaches that these features are useful in order to provide a smart hitch controller during a back-up maneuver (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lee et al. with the system disclosed by Lavoie`928 in order to generate a motor angle signal that is applied to a steering actuator to be combined with the steering angle signal to generate the front wheel steering signal to provide a smart hitch controller during a back-up maneuver (see Abstract).
 Further, Lavoie`928 is not explicitly disclosing “trailer backup mode to input a path of travel of the trailer in a reverse direction”, however  Lavoie`278 teaches Illuminated Vehicle Control Management Pushbutton Knob and discloses; 
wherein the steering handwheel is operable in a vehicle steering mode to steer the vehicle and is operated in a trailer backup mode to input a path of travel of the trailer in a reverse direction (col.1 lines 49-58, (5) According to one aspect of the present invention, a control system for a vehicle includes a steering system, an input including a rotatable rotary element, and a controller. The controller receives a trailer backup assist mode initiation command from the input and activates a trailer backup mode including outputting a vehicle steering command based on a first instantaneous position of the rotary element to the steering system. The controller further receives a terrain management mode initiation command from the input and activating a terrain management mode. & col.6 lines 9-38, (29) As further shown in FIG. 2, one embodiment of the trailer backup assist system 10 is in communication with a power assist steering system 62 of the vehicle 14 to operate the steered wheels 64 (FIG. 1) of the vehicle 14 for moving the vehicle 14 in such a manner that the trailer 12 reacts in accordance with the desired curvature 26 of the trailer 12. In the illustrated embodiment, the power assist steering system 62 is an electric power-assisted steering (EPAS) system that includes an electric steering motor 66 for turning the steered wheels 64 to a steering angle based on a steering wheel angle) of a steering wheel 68 (FIG. 1). However, in the illustrated embodiment, the steering wheel 68 of the vehicle 14 is mechanically coupled with the steered wheels 64 of the vehicle 14, such that the steering wheel 68 moves in concert with steered wheels 64, preventing manual intervention with the steering wheel 68 during autonomous steering. More specifically, a torque sensor 70 is provided on the power assist steering system 62 that senses torque on the steering wheel 68 that is not expected from autonomous control of the steering wheel 68 and therefore indicative of manual intervention, whereby the trailer backup assist system 10 may alert the driver to discontinue manual intervention with the steering wheel 68 and/or discontinue autonomous steering. & col.13 lines 60-67, (72) In the embodiment illustrated in FIG. 7, in order to activate the trailer backup assist system 10, the driver interacts with the trailer backup assist system 10 and the automatically steers as the driver reverses the vehicle 14. As discussed above, the driver may command the trailer backing path by using a steering input device 18 and the controller 28 may determine the vehicle steering angle to achieve the desired curvature 26, whereby the driver controls the throttle and brake while the trailer backup assist system 10 controls the steering.; 
a controller controlling the vehicle in the trailer backup mode to reverse the trailer along the trailer path based on the sensed hitch angle (col.18 lines 22-45, (82) After the appropriate side or position selection is made, the controller can implement the desired or available parallel parking assist mode. In one example, such a mode can be a semi-autonomous parallel parking mode, wherein the user retains control of the speed of vehicle by the throttle and brake (in a manner similar to the above-described trailer backup assist mode) with the vehicle 14 indicating the distance to adjacent vehicles using proximity alerting by audible signals or by visual indication on display 382, which can also be used to provide instructions (“reverse,” “pull forward,” etc.) to the driver of vehicle 14. Simultaneously, the park-assist system can control EPAS 62 such that vehicle 14 follows a parallel park-in path 372. In another mode, the ; and
Lavoie`278 teaches that these features are useful in order to activate a trailer backup mode including outputting a vehicle steering command (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lavoie`278 with the system disclosed by Lavoie`928 in order the controller to receive a trailer backup assist mode initiation command from input and activate a trailer backup mode including outputting a vehicle steering command (see Abstract).
Lavoie`928 further discloses;
a feedback actuator coupled to the steering handwheel to provide feedback torque to the steering handwheel to limit rotation of the steering handwheel in the trailer backup mode  ((6) FIG. 5 is schematic block diagram of the curvature routine of FIG. 4, showing the feedback architecture and signal flow of the controller, according to such an embodiment; & (18) FIG. 17 is schematic diagram of a handwheel operably coupled with steerable wheels of a vehicle, showing angle sensors and a torque sensor; & col.4 lines 630, “to accurately control the steering angle with the refined steering angle command, the steering angle controller 200 may also process a torque signal compensation routine that determines a filtered handwheel acceleration based on the handwheel angle, determines an offset torque based on the filtered handwheel acceleration and mass properties, and ultimately generates a compensated torque signal based on the offset torque and the input torque signal.” & col.12 lines 5-20, (62) With further reference to FIG. 5, the output hitch angle of p(κ.sub.2, δ) is provided as the reference signal, γ.sub.ref, for the remainder of the control system, although the steering angle δ value used by the curvature regulator 92 is feedback from the non-linear function of the hitch angle regulator 90. It is shown ⁡ ( u , γ , v ) = δ = tan - 1 ( W v ⁡ ( 1 + L D ⁢ cos ⁡ ( γ ) ) ⁢ ( v D ⁢ sin ⁡ ( γ ) - u ))), 
wherein the feedback actuator comprises a motor for applying a torque to limit angular rotation of the steering handwheel when in the trailer backup mode (col.5 lines 60-67 & col.6 lines 1-24, (28) As also shown in FIG. 2, one embodiment of the trailer backup assist system 10 is in communication with a power assist steering system 62 of the vehicle 14 to operate the steered wheels 64 (FIG. 1) of the vehicle 14 for moving the vehicle 14 in such a manner that the trailer 12 generally reacts in accordance with the desired curvature 26 of the trailer 12. In the illustrated embodiment, the steering system 62 is an electric power-assisted steering (EPAS) system that includes an electric steering motor 66 for turning the steered wheels 64 (FIG. 1) to a steering angle based on a steering command, whereby the steering angle may be sensed by a steering angle sensor 67 of the steering system 62. Due to the size of wheel wells and tire dimensions, among other components of the vehicle 14, the steering system 62 may be physically constrained in the amount the steered wheels 64 may be freely turned by the electric steering motor 66, which thereby defines the physical steering angle limits 20 of the steering system 62. For instance, the physical steering angle limits 20 may be determined by the minimum turning radius achievable by the vehicle 14. Accordingly, the physical steering angle limits 20 may vary between types and configurations of different vehicles. In addition, the steering system 62 may also be naturally constrained by the maximum controllable steering angle rate of the steering system 62, which may be determined by the capacity of the electric steering motor 66, among other associated components of the steering system 62. The controllable rate of adjusting the steering angle δ with the steering system 62 may be used by the trailer backup assist system 10 to regulate the steering commands for preventing the resulting hitch angle conditions from deviating outside the desired curvature 26 of the trailer 12.) and, 
wherein the steer-by-wire steering handwheel is decoupled from the road wheel actuator in the trailer backup mode (col.6 lines 45-57, (30) In additional embodiments, some vehicles have a power assist steering system 62 that allows a handwheel 68 to be partially decoupled from movement of the steered wheels 64 of such a vehicle. Accordingly, the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-3,5-11,13,15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Lavolie` 928, Patent No. US 9,616,928 B2  in view of Lavoie`278, Patent No.: US 9,840,278 B2. 

Regarding claims 1 & 11; Lavoie`928 in view of Lavoie`278 discloses a trailer backup assist system (see the claim comparison at the mapping table below),
#
Instant Case # 16/189,199
Prior Art Patent No.: US 9,616,928 B2
(in view of Patent no.: US 9,840,278 B2)
Title
Trailer Backup Assist System Using Steer-By-Wire Input With Feedback Actuator
Steering Angle Control For Multiple Features
Applicant
Ford Global Technologies, LLC
Ford Global Technologies, LLC

Brimmer, Matthew
Lavoie; Erick Michael, Recker; Darrel Alan, Eschtruth; Kirt L., Hochrein; Bradley G., Bouse; William James
Instant Case # 16/189,199
Lavolie`928
Lavolie`278
F.D.: 11/13/2018
F.D.: 03/25/2015
F.D.: 10/27/2015
CPC First B62D13/06
CPC First B62D13/06
CPC First B62D13/06

    PNG
    media_image2.png
    575
    427
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    740
    516
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    776
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    660
    438
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    594
    434
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    717
    590
    media_image7.png
    Greyscale

Instant Case # 16/189,199
Lavolie`928:  8
Lavolie`278 : 13
Independent Claims 1 & 11
Independent Claims 1, 8 & 15
Independent claims 1,13 & 17
wherein the steering handwheel is operable in a vehicle steering mode to steer the vehicle and is operated in a trailer backup mode to input a path of travel of the trailer in a reverse direction; a controller controlling the vehicle in the trailer backup mode to reverse the trailer on the trailer path based on the sensed hitch angle; and a feedback actuator to provide feedback torque to the steering handwheel to limit rotation in the trailer backup mode.
1. An autonomous steering system for a vehicle, comprising: a park assist system configured to generate a first steering angle command across a communication network of the vehicle; a trailer backup assist system configured to generate a second steering angle command across the communication network of the vehicle; and a steering angle controller configured to receive the first and second steering angle commands and generate a third steering angle command for controlling a steered wheel of the vehicle based on steering column torque conditions of the vehicle being acceptable for the park assist and trailer backup assist systems, respectively.
1. A control system for a vehicle, comprising: a steering system; an input device including a rotatable rotary element; and a controller: receiving a trailer backup assist mode initiation command from the input and activating a trailer backup mode including outputting a vehicle steering command based on a first instantaneous position of the rotary element to the steering system; receiving a terrain management mode initiation command from the input and activating a terrain management mode; and causing the input to implement in the rotary element: a first movement type to an input position of a plurality of menu command positions to receive at least one of the trailer backup assist mode initiation command and the terrain management mode initiation command; and a second movement type into an instantaneous one of a plurality of trailer control commanding positions when in the trailer backup assist mode.
, wherein the steering handwheel is operable in a vehicle steering mode to steer the vehicle and is operated in a trailer backup mode to input a path of travel of the trailer in a reverse direction; a controller controlling the vehicle in the trailer backup mode to reverse the trailer along the trailer path based on the sensed hitch angle; and a feedback actuator coupled to the steering handwheel the trailer backup mode, wherein the feedback actuator comprises a motor for applying a torque to limit angular rotation of the steering handwheel when in the trailer backup mode and, wherein the steer-by-wire steering handwheel is decoupled from the road wheel actuator in the trailer backup mode.  

9. A vehicle, comprising: a steering system; an input including a rotatable element; a controller: receiving a first mode selection from the input corresponding to a trailer backup assist mode initiation command; executing a trailer backup assist mode including interpreting a first instantaneous position of the rotary element as a trailer control commanding position corresponding to one of a zero curvature position or at least two directional curvature positions opposed about the zero curvature position and outputting a vehicle steering command based on a trailer curvature path corresponding to an instantaneous one of the zero curvature position or one of the at least two directional curvature positions to the steering system; and activating one of a terrain management mode or a hill descent control mode upon interpreting the first instantaneous position of the rotary element respectively as one 

15. An autonomous steering system for a vehicle, comprising: a park assist system and a trailer backup assist system, each configured to generate a steering angle command when an open state condition is present for independently steering the vehicle; and a steering angle controller configured to control a steered wheel of the vehicle based on the generated steering angle commands when a sensed steering torque of the vehicle is less than a threshold torque.
16. A method for controlling a vehicle, comprising: receiving a first mode selection; when the first mode selection is a trailer backup assist mode selection: determining a first instantaneous position of a rotary element; interpreting the first instantaneous position as a trailer control position corresponding to one of a zero curvature position or at least two directional curvature positions opposed about the zero curvature position; and outputting a corresponding steering command based on a trailer curvature path corresponding to an instantaneous one of the zero curvature position or one of the at least two directional curvature positions to a steering system; and when the first mode selection corresponds to an additional vehicle control mode selection, requesting a selection of a first mode parameter.


The instant claims recitations are obvious variation of the Prior Patent claims recitation in which both claims are represented by common drawings and are comingled in scope as mapped out above

The prior art ref. patent claims are merely a broader in scope than the instant application claims thus being broader in scope than the instant claims and obvious variation.


Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Lavoie et al., Patent No.: US 9616928 B2 (Lavoie`928), in view of Lee et al., Patent no.: US 7154385 B2, further in view of Lavoie et al., Patent No.: US 9840278 B2 (Lavoie`278). discloses each and every element of the subject claim either expressly or inherently. Therefore, the argument do not apply to any of the references being used in the current rejection.

 	Regarding argued statements “operation of the steering handwheel in the steering and trailer backup modes” & “sensing a hitch angle” & “steer-by-wire steering handwheel”
, Lavoie et al., Patent No.: US 9616928 B2 (Lavoie`928), in view of Lee et al., Patent no.: US 7154385 B2, further in view of Lavoie et al., Patent No.: US 9840278 B2 (Lavoie`278) discloses each and every element of the subject claim either expressly or inherently, as referenced on 
Lavoie`278 ; col.1 lines 49-58 (5), col.6 lines 9-38 (29), col.18 lines 22-45 (82), col.13 lines 60-67 (72).
Lee et al. ; col.1 lines 45-57 (7), col.2 lines 51-67 (8), col.2 lines 1-25 (10), col.3 lines 1-12 (9). 
Therefore, the argument do not apply to any of the references being used in the current rejection.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6801125 B1, Rear steering hitch/docking mode
US 6729432 B1, Re-configurable control of steer-by-wire systems
Klein; Steven D. et al.	US 7676310 B2	Systems and methods for controlling a vehicle steering system
Lin; William Chin-Woei et al.	US 6580988 B2	Rear wheel steering control
Klesing; Joachim J.	US 20190100237 A1	TRIPLE REDUNDANCY FAILSAFE FOR STEERING SYSTEMS
POURREZAEI et al., US 20180127024 A1, SYSTEM & METHOD FOR DETERMINING A HITCH ANGLE BASED ON AN INPUT FROM A SENSOR & A KINEMATIC MODEL OF A VEHICLE & A TRAILER, & FOR CONTROLLING THE VEHICLE BASED ON THE HITCH ANGLE
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665